Exhibit 10.4

LA JOLLA PHARMACEUTICAL COMPANY

RESTRICTED STOCK AGREEMENT

This Restricted Stock Agreement (the “Agreement”) is made as of [            ]
(the “Effective Date”) by and between La Jolla Pharmaceutical Company, a
California corporation (the “Company”), and [            ] (“Recipient”).

RECITALS

WHEREAS, on [            ], the Board of Directors approved the terms of the
award conveyed by this Agreement; and

WHEREAS, Recipient and the Company are now entering into this Agreement,
pursuant to which the Shares will be issued outside of the Company’s 2013 Equity
Incentive Plan (the “Plan”), but subject in all respects as if issued under the
Plan, which will establish the terms and conditions of Recipient’s equity
participation in the Company under this Agreement.

In consideration of the foregoing, the parties hereby agree as follows:

1. Sale of Stock. Subject to the terms and conditions of this Agreement, on the
Grant Date (as defined below) the Company will issue to Recipient [            ]
shares of the Company’s Common Stock (the “Grant Shares”). In accordance with
Section 7(a) of this Agreement, the Grant Shares shall be issued subject to the
terms and conditions of the Plan. For purposes of this Agreement, the term
“Shares” refers to the Grant Shares and all securities received in replacement
of the Grant Shares or as stock dividends or splits, all securities received in
replacement of the Shares in a recapitalization, merger, reorganization,
exchange or the like, and all new, substituted or additional securities or other
properties to which Recipient is entitled by reason of Recipient’s ownership of
the Shares (including the Grant Shares).

2. Grant. The issuance of the Shares under this Agreement shall occur at the
principal office of the Company simultaneously with the execution of this
Agreement by the parties or on such other date as the Company and Recipient
shall agree (the “Grant Date”). As promptly as practicable after the Grant Date,
the Company will instruct the Company’s transfer agent to issue, pursuant to
Section 4 of this Agreement, the Shares to be acquired by Recipient (which shall
be issued in book entry form in Recipient’s name).

3. Limitations on Transfer. Recipient shall not assign, encumber or dispose of
any interest in the Shares except in compliance with applicable securities laws.
All transferees of Shares or any interest therein will receive and hold such
Shares or interest subject to the provisions of this Agreement. Any sale or
transfer of the Shares shall be void unless the provisions of this Agreement are
satisfied.

4. Transfer Restrictions.

(a) Stop-Transfer Notices. Recipient agrees that, in order to ensure compliance
with the restrictions referred to herein, the Company may issue appropriate
“stop transfer” instructions to its transfer agent, if any, and that, if the
Company transfers its own securities, it may make appropriate notations to the
same effect in its own records.



--------------------------------------------------------------------------------

(b) Refusal to Transfer. The Company shall not be required (i) to transfer on
its books any Shares that have been sold or otherwise transferred in violation
of any of the provisions of this Agreement or (ii) to treat as owner of such
Shares or to accord the right to vote or pay dividends to any purchaser or other
transferee to whom such Shares shall have been so transferred.

5. No Employment Rights. Nothing in this Agreement shall affect in any manner
whatsoever the right or power of the Company, or a parent or subsidiary of the
Company, to terminate Recipient’s employment or consulting relationship, for any
reason, with or without cause.

6. Vesting. The Shares will vest in accordance with the following schedule:
[            ]; provided, that in the event of a Change of Control (as defined
herein) the Shares shall fully vest and become exercisable. For the purposes of
this Agreement, a “Change of Control” shall be deemed to occur if the Company
shall sell, convey, or otherwise dispose of all or substantially all of its
property or business or merge with or into or consolidate with any other
corporation, limited liability company or other entity (other than a
wholly-owned subsidiary corporation) or effect any other transaction or series
of related transactions in which more than fifty percent (50%) of the voting
power of the Company is transferred; provided that none of the following shall
be considered a Change of Control: (i) a merger effected exclusively for the
purpose of changing the domicile of the Company or (ii) an equity financing in
which the Company is the surviving corporation. Notwithstanding the foregoing,
in any case where the occurrence of a Change of Control could affect the payment
under an award granted hereunder that is subject to the requirements of
Section 409A of the Code, the term “Change of Control” shall mean an occurrence
that both (i) satisfies the requirements set forth above in this definition, and
(ii) is a “change in control event” as that term is defined in the regulations
under Section 409A of the Code.

7. Miscellaneous.

(a) Plan Terms. This Agreement is subject in all respects to the terms and
conditions of the Plan, which are incorporated herein by reference. Capitalized
terms not otherwise defined herein shall have the meanings ascribed to them in
the Plan. In the event of any conflict between this Agreement and the terms and
conditions of the Plan, the terms and conditions of the Plan shall govern.
Recipient acknowledges that, prior to execution of this Agreement, he has been
provided with a copy of the Plan.

(b) Entire Agreement; Amendments and Waivers. This Agreement and the Plan set
forth the entire agreement and understanding of the parties relating to the
subject matter herein and merge all prior discussions between them. No
modification of or amendment to this Agreement, nor any waiver of any rights
under this Agreement, shall be effective unless in writing signed by the parties
to this Agreement. The failure by either party to enforce any rights under this
Agreement shall not be construed as a waiver of any rights of such party.

(c) Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of this
Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of this Agreement shall be enforceable in accordance with its
terms.

 

-2-



--------------------------------------------------------------------------------

(d) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.

[Signature Page Follows]

 

-3-



--------------------------------------------------------------------------------

The parties have executed this Agreement as of the date first set forth above.

 

COMPANY: LA JOLLA PHARMACEUTICAL COMPANY
By:                                     
                                                           Name: Title:

RECIPIENT ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS AGREEMENT SHALL CONFER
UPON RECIPIENT ANY RIGHT WITH RESPECT TO CONTINUATION OF SUCH EMPLOYMENT OR
CONSULTING RELATIONSHIP WITH THE COMPANY, NOR SHALL IT INTERFERE IN ANY WAY WITH
RECIPIENT’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE RECIPIENT’S EMPLOYMENT OR
CONSULTING RELATIONSHIP AT ANY TIME, WITH OR WITHOUT CAUSE.

 

RECIPIENT: [            ]

 

(Signature) Address:

 

 

I,                    , spouse of [            ], have read and hereby approve
the foregoing Agreement. In consideration of the Company’s granting my spouse
the right to acquire the Shares as set forth in the Agreement, I hereby agree to
be irrevocably bound by the Agreement and further agree that any community
property or similar interest that I may have in the Shares shall be similarly
bound by the Agreement. I hereby appoint my spouse as my attorney-in-fact with
respect to any amendment or exercise of any rights under the Agreement.

 

 

Spouse of [            ]

 

-4-